Citation Nr: 9920944	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-14 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for sinusitis with 
headaches.  

2.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals of a right hand and wrist injury, currently 
evaluated as 20 percent disabling.

4.  Whether there was clear and unmistakable error (CUE) in 
prior rating decisions assigning disability ratings for 
residuals of a right hand and wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from March 1959 to 
April 1962 and from November 1962 to November 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1990 rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reduced the veteran's disability rating 
for service-connected burn scars of the right hand and wrist 
from 20 percent to non-compensable effective from March 1, 
1991; increased the veteran's disability rating for 
hypertension to 10 percent effective from April 1, 1991; and 
which denied service connection for sinusitis with headaches.  
In a January 1991 letter, the veteran was advised only of the 
reduction in his disability rating for service-connected burn 
scars of the right hand and wrist.  In March 1991, a notice 
of disagreement as to the issue of the propriety of the 
reduction in the disability rating for service-connected burn 
scars of the right hand and wrist was received.  In a March 
1991 rating decision, the RO confirmed and continued all 
actions taken in the December 1990 rating decision.  The 
veteran was not notified of that action.  

In an August 1991 rating decision, entitlement to an 
increased rating for burn scars of the right hand and wrist 
was denied.  In an October 1991 rating decision, the RO 
determined that a 10 percent rating for burn scars of the 
right hand and wrist was warranted effective from June 1, 
1991.  In a December 1991 rating decision, the RO restored 
the veteran's 20 percent disability rating for burn scars of 
the right hand and wrist effective from December 1, 1979, the 
effective date of service connection.  In a January 1992 
letter, the veteran was notified of that action. 

In June 1992, the veteran appealed the prior rating decision.  
Thus, the veteran appealed the issues of an increased rating 
for hypertension, the denial of service connection for 
sinusitis with headaches (which should have been addressed on 
a new and material basis), and the denial of an increased 
rating for burn scars of the right hand and wrist.  Since the 
RO restored the prior 20 percent rating for burn scars of the 
right hand and wrist, the issue of the propriety of the 
reduction was resolved.  In July 1992, a statement of the 
case was issued.  

In a July 1992 rating decision, the RO determined that 
although rating decisions dated in October 1990 (where the 
reduction of the 20 percent disability rating for burn scars 
of the right hand and wrist was proposed), December 1990, 
March 1991, August 1991, and October 1991 were erroneous with 
regard to the reduction of the 20 percent disability rating 
for burn scars of the right hand and wrist and the 
continuation of the reduction of the 20 percent disability 
rating for burn scars of the right hand and wrist, those 
decisions were corrected by December 1991 rating decision.  
Further, the RO determined that there was no CUE in the March 
1980 or December 1991 rating decisions.  

In November 1992, a substantive appeal was received as to the 
issues of increased ratings for hypertension and burn scars 
of the right hand and wrist as well as the denial of service 
connection for sinusitis with headaches which was addressed 
on a new and material basis.  

In July 1996, the Board remanded this case to the RO.  At 
that time, the Board indicated that the issue of whether 
there was CUE in prior rating decisions assigning disability 
ratings for burn scars of the right hand and wrist was 
inextricably intertwined with the increased rating issue for 
that disability.  In addition, the Board indicated that it 
was unclear if the issue of service connection for headaches 
was part and parcel of the issue of service connection for 
sinusitis (on a new and material basis) or was a separate 
issue.  

In an October 1998 rating decision, the RO continued the 20 
percent rating for burn scars of the right hand and wrist and 
the 10 percent rating for hypertension; determined that there 
was CUE in the March 1980 rating decision in the failure to 
grant service connection for scars, donor graft site back, 
left and right thigh, and that service connection was 
warranted for that disability rated as non-compensable 
effective from December 1, 1979; determined that there was no 
CUE in the March 1980 rating decision with regard to the 20 
percent rating for burn scars of the right hand and wrist 
under the neurological rating code; and determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for sinusitis with headaches.  In 
October 1998, the veteran was notified of this rating 
decision and of his procedural and appellate rights.  Since a 
notice of disagreement has not been received as the issue of 
the disability rating for scars, donor graft site back, left 
and right thigh, it is not in appellate status and before the 
Board at this time.  

Thereafter, in October 1998, the RO determined that new and 
material evidence had been submitted to reopen the claim of 
service connection for sinusitis with headaches.  However, in 
a January 1999 rating decision, service connection for 
migraine headaches was denied.  In a January 1999 letter, the 
veteran was advised of this rating decision and of his 
procedural and appellate rights.  Since a notice of 
disagreement has not been received as to that issue, it is 
not in appellate status and before the Board at this time.  

The Board notes, as indicated above, that the issue of 
service connection for headaches associated with sinusitis is 
part and parcel of the claim of service connection for 
sinusitis whereas the issue of service connection for 
migraine headaches is a distinct and separate issue which has 
been separately denied by the RO and is not currently under 
appeal.  However, the issue of service connection for 
headaches associated with sinusitis will be considered in 
conjunction with the issue of service connection for 
sinusitis.  

The Board notes that in Barnett v. Brown, 8 Vet. App. 1, 4 
(1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the new and material evidence requirement is a material legal 
issue which the Board has a legal duty to address, regardless 
of the RO's actions.  As such, the Board must first consider 
whether new and material evidence has been submitted to 
reopen the claim of service connection for sinusitis with 
headaches even though the RO reopened that issue.  


FINDINGS OF FACT

1.  In a March 1980 decision, the RO denied entitlement to 
service connection for sinusitis and was provided notice of 
his procedural and appellate rights in an April 1980 letter; 
however a notice of disagreement was not received within the 
subsequent one-year period.

2.  Evidence submitted since the RO's March 1980 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  There is competent evidence of a current sinusitis 
disability, there is evidence of sinusitis in service, and 
there is competent medical evidence of a nexus between the 
service and the current sinusitis disability.  


CONCLUSIONS OF LAW

1.  The RO's March 1980 decision denying service connection 
for sinusitis is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. 3.104 (1998).

2.  New and material evidence has been submitted since the 
RO's March 1980 decision, thus, the claim for service 
connection for sinusitis is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).

3.  The claim of service connection for sinusitis is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence has been 
Submitted to Reopen the Claim of Service Connection 
for Sinusitis with Headaches


The veteran had active service from March 1959 to April 1962 
and from November 1962 to November 1979.  Following his 
discharge from service, the veteran filed a claim for service 
connection for sinusitis.  At that time, the evidence of 
record consisted of the veteran's contentions, his service 
medical records, and a February 1980 VA examination.  

The service medical records show that, in November 1965, the 
veteran was involved in a helicopter crash and sustained 
burns of the face, neck, and right (major) and left (minor) 
hands.  An x-ray examination of the skull and chest was 
reported to reveal no abnormalities.  The veteran was 
diagnosed, in part, with second and third degree burns of the 
face, neck, back and both hands, in addition to a laceration 
of the forehead and nose with no artery or nerve involvement.  
In January 1967, the veteran's head and sinuses were reported 
to be clinically normal and the veteran indicated that he had 
never had sinusitis or a head injury.  In June 1967, the 
veteran was diagnosed with tension headaches.  In September 
1974, the veteran was reported to have retro-orbital pain, 
nausea and vomiting.  He was reported to have taken sinus 
medication without relief and his sinuses were reported to be 
clear.  In March 1975 and February 1976, the veteran's head 
and sinuses were reported to be clinically normal.  In 
February 1977, the veteran was reported to have a 1 1/2 year 
history of headaches, puffy eyes and nasal congestion.  He 
was reported to have a feeling of increased pressure around 
his sinuses and was diagnosed with chronic sinusitis.  

On discharge examination in August 1979, the veteran's head 
and sinuses were reported to be clinically normal.  The 
veteran indicated that he had had sinusitis and a head 
injury.  The examiner reported that the veteran had had 
headaches on and off for the previous ten years that were 
possibly migraine headaches accompanied by dizziness.  He was 
also reported to have occasional sinusitis.

The February 1980 VA examination revealed that the veteran 
was reported to complain, in part, of headaches and 
dizziness.  The veteran was reported to have had burns to the 
face, hands, neck and back from an accident in service in 
1965.  Most of his symptoms were reported to be on the right 
hand, which was noted to be very tender and not to have 
enough strength for the normal grasping of objects.  The 
veteran was reported to have a sensation of numbness over the 
dorsum of the right hand as well as paresthesia in this area.  
Symptoms were noted to be worse when the weather was cold and 
damp.  The veteran was reported to have a scar on the dorsum 
of the right hand that measured 6 inches x 5 1/2 inches.  It 
was reported to be attached to the underlying structures and 
to cover the area supplied by the radial nerve, causing the 
whole area to be entirely numb.  There was reported to be a 
scar on the right wrist, measuring 3 inches x 2 1/2 inches, 
that was attached to the underlying structure, particularly 
on the ulnar side.  There was reported to be a limitation of 
flexion and extension of the wrist to about 2/3 of normal 
range of motion.  The veteran was diagnosed with post burns 
and grafting to the right hand with severe objective 
sequelae, particularly on the right hand.  

On a VA ear, nose and throat (ENT) examination in February 
1980, the veteran's frontal and maxillary sinuses were 
reported to transilluminate clearly.  He was diagnosed with 
mild vasomotor rhinitis without evidence of sinusitis.

In a March 1980 rating decision, the RO denied entitlement to 
service connection for sinusitis based on a finding that 
sinusitis was not shown on the veteran's retirement 
examination.  The veteran was provided notice of his 
procedural and appellate rights in April 1980; however he did 
not perfect his appeal.  The RO's March 1980 decision denying 
service connection for sinusitis is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. 3.104 (1998).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  The Board notes that the applicable 
regulation requires that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more that merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In this case, the 
Board notes that the last final denial on the merits was the 
RO's March 1980 decision.  Second, if the evidence is new and 
material, the Board must reopen the claim and review all the 
evidence of record to determine the outcome of the claim on 
the merits.  The first step involves three questions: (1) Is 
the newly presented evidence "new" (not of record at the time 
of the last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issues at hand? (3) If it is new and 
probative, then, in light of all of the evidence of record, 
is there a reasonable possibility that the outcome of the 
claim on the merits would be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

The evidence submitted since the March 1980 decision includes 
VA medical records, reflecting treatment from January 1980 to 
August 1997; VA examinations, dated in August 1990, June 1991 
and June 1997; and the veteran's contentions.

Received in February 1990 were VA outpatient treatment 
records, reflecting treatment from January 1980 to November 
1989.  In September 1985, the veteran was reported to 
complain of a history of sinus headaches every morning, with 
two severe ones every month, since his injuries in 1965.  He 
was assessed, in part, with sinus headaches.

On VA examination in August 1990, range of motion of the 
right wrist was reported to be normal.  Range of motion of 
the fingers was reported to be normal, except for incomplete 
extension of the distal interphalangeal joint of the little 
finger, which lacked 30 degrees of extension.  The veteran's 
burn injury to the dorsum of the right hand and distal wrist 
was reported to be covered by an excellent skin graft which 
showed no keloid, hypertrophic scar or adhesion to underlying 
structures.  The burned area was reported to measure 5 inches 
longitudinally and 5 inches in width on the dorsum of the 
hand and wrist.  There was reported to be a reduced sensation 
to light touch over the skin grafted area, but not 
anesthesia.  There was also reported to be reduced sensation 
to light touch on the volar aspect of the little finger.  The 
veteran was diagnosed with postoperative burn scars of the 
right hand and right wrist with mild limitation of function 
and mild loss of sensation.

On a VA cardiovascular and ENT examination in August 1990, 
the veteran reported that he had had occasional headaches 
that he blamed on his sinus condition.  He was reported to 
have been having pain and pressure under and behind his eyes 
and in the medial aspect of the maxillary areas since his 
accident in 1965.  An examination reported that the nasal 
mucosa had normal color and there was no discharge from the 
nostrils.  There was reported to be no tenderness of the 
maxillary or frontal sinuses.  The veteran was diagnosed, in 
part, with history of sinusitis with no evidence of current 
sinusitis.

On a VA neurological examination in August 1990, the veteran 
reported that he had had sinus headaches since his helicopter 
crash in 1965.  He reported that he typically developed 
rather severe pain below and behind both eyes and that the 
pain would feel like pressure and become increasingly severe.  
He was reported, at times, to have become nauseated and to 
have vomited.  He reported that he would get a headache when 
he became stuffed up in his nose and throat.  He indicated 
that the headaches had become more frequent and severe as he 
had become older.  The veteran was diagnosed with headaches, 
apparently associated with sinusitis by history.

On a VA radiology report of the sinuses in August 1990, the 
sinuses were reported to be all quite fully developed and 
well aerated.  There were reported to be no significant 
mucoperiosteal thickening, intraluminal tumor masses, fluid 
or other abnormalities.

On VA examination in June 1991, the veteran reported that 
tasks which required manual manipulation of tools or doors 
resulted in cuts and tears on his right hand due to the 
tenderness of burn scars from the 1965 aircraft crash.  He 
complained that he frequently had severe headaches.  Range of 
motion of the right wrist was reported not to be restricted 
to flexion, extension, pronation or supination.  The veteran 
was diagnosed with extensive third degree burn scarring to 
the hand, which was circumferential in the distal inches of 
the wrist and covered the entire dorsum of the hand, which 
was approximately 5 inches by 5 inches at the wrist and 
covered the entire dorsal surface and part of the ventral 
surface of the thumb.  The scarring was also reported to 
extend out over the dorsum of the index and long fingers.  
The examiner indicated that the difference in scar 
measurements that were taken in February 1980 and August 1990 
depended on the manner in which they were measured.  The 
examiner reported that the wound was approximately 6 to 6 1/2 
inches wide at the level of the thenar eminence and 5 inches 
wide at the level of the knuckle.  It was reported to measure 
approximately 6 1/2 inches, proximal to distal, when measured 
from the wrist distally to the knuckles.

On a VA cardiovascular and sinusitis examination in June 
1997, the veteran reported that he had severe headaches 
approximately six times a year.  He reported that the pain 
was behind the eyes and in the forehead, which he had been 
having since he was in a helicopter crash in 1965 when he 
sustained a laceration of the forehead and upper aspect of 
the nose that required stitches.  The veteran indicated that 
he had tried several medications for his headaches that had 
not worked but that they had been relieved after applying an 
extremely hot wet towel to his eyes and forehead.  The 
veteran was reported to have been told that he had had 
chronic sinusitis from 1965 to 1979.  He complained that he 
had a borderline stopped up nose with clear discharge almost 
daily.  An examination revealed that the veteran's nasal 
mucosa had a normal color and the turbinates were not 
significantly enlarged.  The nasal septum was reported to be 
slightly deviated to the right in the posterior aspect.  The 
veteran was diagnosed, in part, with chronic sinusitis.

On a VA radiology examination in June 1997, there was 
reported to be mucoperiosteal thickening involving the 
bilateral maxillary sinuses and ethmoid air cells.  The 
bilateral maxillary sinuses were reported to also appear to 
be partially opacified.  The findings were reported to be 
consistent with chronic sinusitis.

On a VA examination of the veteran's burn scars in June 1997, 
the veteran was reported to have a burn on the dorsum of the 
right hand that was 6 by 6.5 inches in length with a 
circumferential burn of the right wrist of approximately 3 
inches in length.  The scars were reported to be third degree 
burns which caused some pain in the joints.  The veteran 
indicated that, in the past five years, he had developed 
arthritis in the fingers involved with the burn and the skin 
grafting, which extended down over the dorsal aspect of his 
fingers as well as the dorsum of the hand and dorsal aspect 
of the wrist particularly.  The veteran's fingers were 
reported to have become fatigued in his job as an attorney, 
such as when he typed.  There was reported to be relatively 
little decrease in flexion of the right wrist and the 
extension of the distal phalanx of the fifth finger of the 
right hand was limited to 45 degrees.  The wound was reported 
to extend down on the dorsum and medial aspect of the fifth 
finger.  

The veteran was also reported to have some numbness in the 
dorsal aspect of the right hand extending over to the dorsal 
aspect of the fingers.  He was reported to have had increased 
pain in the joints of the fingers of the right hand over the 
past year or two, which had caused a gelling effect in the 
mornings when he first woke up.  He reported that he had been 
told in the burn ward that he would develop an early 
arthritis in his hands.  The veteran's grip in the right hand 
was reported not to be as strong as that in the left hand and 
functional change had amounted to discomfort in his right 
hand after typing at his job, particularly in the dorsal 
aspect of the right hand and the interphalangeal joints.  The 
examiner summarized that the functional decrease due to 
fatigability and discomfort in the dorsum of the right wrist 
at his regular job of typing as an attorney had increased 
over the past two years.

On a VA neurological examination in June 1997, the examiner 
assessed that some of the descriptions of the veteran's 
headaches appeared to be sinus related in nature and that the 
veteran did have some symptoms of sinusitis with pressure 
behind his eyes, maxillary area and rhinorrhea.  The veteran 
was also reported to occasionally have headaches which seemed 
to be migraine in nature with photophobia and vomiting, but 
that these occurred infrequently.  The veteran's neurological 
examination was reported to be normal at the present time.

On a VA ENT examination in July 1997, the veteran was 
reported to have had headaches since his injury in the 
1960's.  He was diagnosed with airway resistance and possible 
chronic sinusitis component.

Upon review of the record, the Board finds that the 
additional evidence that was submitted subsequent to the 
March 1980 decision is new.  In addition, there is new 
evidence, particularly the August 1990 and June 1997 VA 
examinations, that is relevant to the claim of service 
connection and instrumental in ensuring a complete 
evidentiary record for evaluation of the claim.  See Hodge, 
supra.  

To illustrate, on the VA cardiovascular examination in August 
1990, the veteran indicated that he had had occasional 
headaches due to his sinus condition since his helicopter 
accident in 1965.  He was diagnosed with history of sinusitis 
with no evidence of current sinusitis.  On the VA 
cardiovascular and sinusitis examination in June 1997, the 
veteran again reported that he had had headaches 
approximately six times a year since 1965.  He was diagnosed 
with chronic sinusitis.

The Board finds that, when taken in the context of the 
veteran's diagnoses of sinusitis in service and assuming the 
credibility of the recent evidence as required by Justus, 
this new evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a) (1998); Hodge, 
supra.  Consequently, the new evidence is material.  Thus, 
since new and material evidence has been submitted, the 
veteran's claim of service connection for sinusitis is 
reopened.  

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the Court which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his sinusitis with 
headaches had its onset during service, this assertion does 
not make the claim well-grounded if there is no competent 
medical evidence of record of a nexus between any disability 
in service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

The service medical records show that, in February 1977, the 
veteran was reported to have a history of headaches, puffy 
eyes and nasal congestion and was diagnosed with chronic 
sinusitis.  On discharge examination in August 1979, the 
examiner reported that the veteran had had headaches on and 
off for the previous ten years that were possibly migraine 
headaches accompanied by dizziness.  The veteran was also 
reported to have had occasional sinusitis.

On VA examination in August 1990, the veteran reported that 
he had had sinus headaches since his helicopter crash in 
1965.  He reported that he typically developed rather severe 
pain below and behind both eyes and that the pain would feel 
like pressure and become increasingly severe.  The veteran 
was diagnosed with headaches, apparently associated with 
sinusitis by history, and history of sinusitis, with no 
evidence of current sinusitis.  On a VA sinusitis examination 
in June 1997, the veteran again reported that he had had pain 
behind the eyes and in the forehead since 1965.  The veteran 
was diagnosed, in part, with chronic sinusitis.  In addition, 
on a VA neurological examination in June 1997, the veteran 
was reported to show symptoms of sinusitis with pressure 
behind his eyes, maxillary area and rhinorrhea.  He was also 
reported to occasionally have headaches that seemed to be 
migraine in nature, although these had occurred infrequently.  
The veteran's neurological examination was reported to be 
normal.  On a VA ENT examination in July 1997, the veteran 
was diagnosed with possible chronic sinusitis component.  The 
Board notes that the overall impression of the aforementioned 
medical evidence is that the veteran's current sinusitis is 
of a chronic nature which the veteran reported began in 
service.  

As noted, evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
In this case, the veteran is competent to state that he has 
had sinus complaints since service, however, he is not 
competent to state that his current sinusitis is related to 
inservice diagnosis of such.  However, the VA examiners have 
indicated that his current sinusitis is a chronic disability 
and their documentation of his history appears to show 
original complaints began in service.  In noting that the 
veteran's disability is chronic and indicating possible 
service origin, this is sufficient to render the claim well-
grounded.  

In sum, there is competent evidence of a current sinusitis 
disability, there is evidence of sinusitis in service, and 
there is competent medical evidence of a nexus between the 
service and the current sinusitis disability.  Caluza.  

The Board therefore finds that, in light of the evidence of 
record, the veteran's claim of service connection for 
sinusitis with headaches is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  


ORDER

The claim is reopened and entitlement to service connection 
for sinusitis with headaches is well-grounded.  To this 
extent only, the appeal is granted.  



REMAND

Sinusitis with Headaches

The VA has a duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991).  Fulfillment of the VA 
statutory duty to assist the appellant includes the 
procurement and consideration of any relevant VA or other 
medical records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ferraro v. Derwinski, 1 Vet. App. 326 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Moreover, the Court has 
stated that the duty to assist claimants in developing the 
facts pertinent to their claims may, under appropriate 
circumstances, include a duty to conduct a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  In Addition, the VA duty to assist includes 
the conduct of VA examination where the record does not 
adequately reveal the current state of the claimant's 
disability.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) citing Schafrath V. Derwinski, 1 Vet. App. 589, 595 
(1991).

The Board notes that the RO should contact the veteran to 
determine if he has been treated for his sinusitis with 
headaches by any VA or private facilities.  If those records 
have not already been obtained, they should be requested and 
associated with the claims file.  In addition, the veteran 
should be afforded a VA ENT examination.  The examiner should 
be specifically requested to review all of the veteran's 
medical record and opine as to whether it is as likely as not 
that the veteran's current chronic sinusitis with associated 
headaches originated during service.  

Increased Rating For Service-Connected Hypertension

The Board notes that the rating schedule criteria for 
evaluating cardiovascular disabilities changed on January 12, 
1998.  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to the resolution of his appeal under the 
criteria which are most favorable to his claim.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Under the new rating 
criteria for hypertension, pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.

On the most recent VA cardiovascular examination in June 
1997, the veteran's blood pressure was reported to measure 
135/82.  No other readings were indicated.  The veteran was 
diagnosed, in part, with musculoskeletal type chest pain.  
Because the examination did not provide a sufficient number 
of readings to be rated under the new rating criteria, 
further examination is necessary.  See 38 C.F.R. § 4.2 
(1998).  In that regard, the examiner should be provided both 
the old and new versions of the rating criteria and should 
specify his findings with regard to the two versions of the 
rating criteria.  

Increased Rating For Service-Connected Residuals
of Right Hand and Wrist Injury

The Board notes that it is apparent that the veteran's 
disability rating for his service-connected right hand and 
wrist disabilities has not been properly rated.  The most 
recent medical evidence shows that the veteran has burn scars 
of the right hand, fingers of the right hand, and right 
wrist.  In addition, the veteran has neurological involvement 
of the right hand, limitation of motion of the right wrist, 
and limitation of motion of the fifth finger of the right 
hand.  The Court, in Esteban v. Brown, 6 Vet. App. 259 
(1994), stated that separate manifestations of the same 
disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions. 

In light of Esteban, the veteran's various manifestations of 
his right hand and right wrist disabilities must be 
separately considered.  In that regard, the Board notes that 
the veteran's burn scars should be rated separately under 
Diagnostic Code 7801 while his neurological involvement of 
the hand and wrist should be separately considered, and any 
limitation of motion of the hand, fingers, and wrist should 
each be separately considered.  

In order to accurately ascertain the veteran's proper 
disability ratings, the veteran should be afforded VA skin, 
neurological, and orthopedic examinations.  The examiners 
should be provided the claims file to include all medical 
records.  With regard to the orthopedic examination, the 
examiner should consider any complaints of pain.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In this case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (1995) 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The Board notes 
that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion. Johnson v. Brown, 9 
Vet. App. 7 (1996).  

CUE

Service connection for residuals of a right hand and wrist 
injury was granted with a 20 percent rating by the RO in 
March 1980.  That decision was not appealed and became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (1998).  The 
decision can be revised only upon a showing that it was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5108 (West 
1991; 38 C.F.R. §§ 3.104, 3.105 (1998).

The Board notes that under 38 C.F.R. §§ 3.104(a) and 
3.105(a), taken together, a rating action is final and 
binding in the absence of CUE.  A decision that constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.105(a) (1998).  VA regulations 
provide that "previous determinations which are final and 
binding . . . will be accepted as correct in the absence of 
clear and unmistakable error."  38 C.F.R. § 3.105(a) (1998).  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  Id.

CUE requires more than a disagreement on how the facts are 
weighed or evaluated; the appellant must show that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).  In addition, "[i]t 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Id. at 44.  
The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.  Evidence that was not of record at the 
time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

As noted hereinabove, the veteran was granted service 
connection for residuals of a right hand and wrist injury 
with a 20 percent rating in March 1980.  In March 1991, the 
veteran's representative contended that error was committed 
in the March 1980 decision by not assigning a 30 percent 
rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7801, 
in effect at the time of the rating decision, because the 
total third degree burn area had exceeded 36 square inches.  
The Board notes that under 38 C.F.R. § 4.118, Diagnostic Code 
7801, which was in effect at the time of the March 1980 
decision, third degree scars or burns that cover an area or 
areas exceeding 6 square inches (38.7 sq. cm.) warrants a 10 
percent rating.  Third degree scars or burns that cover an 
area or areas exceeding 12 square inches (77.4 sq. cm.) 
warrants a 20 percent rating.  Third degree scars or burns 
that cover an area or areas exceeding one-half square foot 
(0.05 sq. m.) warrants a 30 percent rating.  Third degree 
scars or burns that cover an area or areas exceeding 1 square 
foot (0.1 sq. m.) warrants a 40 percent rating.

In addition, the Board notes that the RO has addressed 
whether the RO committed error in March 1980 by not rating 
the veteran based on his scarring, however, another matter 
should also be addressed; that is, the matter of whether 
error was committed by not assigning separate ratings for the 
veteran's functional impairment to include limitation of 
motion of the right wrist, right hand, right fingers as well 
as neurological involvement of the radial nerve, based on the 
service medical records and the February 1980 VA examination.  

The Board notes that the RO has not considered whether error 
was committed in the March 1980 rating decision by this 
rating decision not assigning separate ratings for the 
veteran's functional impairment.  As such, the Board finds 
that this matter should be initially considered by the RO.  
In addition, the Board notes that the RO should recalculate 
the square inch/square centimeter measurements of the 
veteran's third degree burn scarring of the right hand and 
wrist under the criteria in effect in March 1980.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed sinusitis with headaches since 
service, for the service-connected 
hypertension since June 1997, and for 
service-connected right hand/wrist 
disabilities since June 1997.  When the 
veteran responds and provides any 
necessary authorizations, the RO should 
obtain all treatment records from any 
identified treatment source not currently 
of record.  All records obtained should 
be associated with the claims file.  

2.  The RO should schedule the veteran 
for a VA ENT examination to determine the 
extent and likely etiology of the claimed 
sinusitis with headaches.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, 
should be made available to the examiner 
prior to the examination.  All indicated 
testing should be accomplished, and the 
claims file should be reviewed by the 
examiner prior to the examination.  Based 
on his/her review of the case, it is 
requested that the examiner express an 
opinion as to whether it is as likely as 
not that the veteran's current chronic 
sinusitis with associated headaches 
originated during service.  

3.  The veteran should also be scheduled 
for a VA examination to determine the 
current extent of his service-connected 
hypertension.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination.  All indicated testing 
should be accomplished, and the claims 
file should be reviewed by the examiner 
prior to the examination.  Before 
evaluating the veteran, the examiner 
should be also be provided a copy of both 
the old and new versions of the rating 
criteria for hypertension.  The 
examiner's report should provide all 
current complaints, clinical findings and 
diagnoses referable to the service-
connected hypertension in terms of both 
the old and new rating criteria.  
Readings for hypertension should be taken 
two or more times on at least three 
different days as designated by the new 
rating criteria.

4.  The veteran should be afforded VA 
skin, neurological, and orthopedic 
examinations to determine the current 
nature, extent, and manifestations of the 
veteran's right hand and wrist 
disabilities.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiners prior to the 
examinations.  All indicated x-rays and 
laboratory tests should be completed.  
The skin examiner should indicate the 
square inch/square centimeter 
measurements of the veteran's third 
degree burn scarring of the right hand 
and wrist.  The neurological examiner 
should indicate what nerves, if any, are 
affected and also indicate the associated 
symptomatology.  The examiner should 
indicate if neurological involvement is 
wholly sensory or if functional 
impairment is involved.  The orthopedic 
examiner should perform range of motion 
testing of the right wrist and 
fingers/thumb of the right hand.  The 
orthopedic examiner should also be asked 
to determine whether the right 
wrist/right fingers/thumb exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right 
wrist/right fingers/thumb are used 
repeatedly.  It should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

5.  The RO should adjudicate the 
veteran's claim for entitlement to 
service connection for sinusitis with 
headaches pursuant to Elkins based on the 
merits of the claim.  If the action taken 
is adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

6.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for hypertension.  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

7.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for service-connected 
residuals of a right hand and wrist 
injury taking into consideration all 
applicable diagnostic codes and separate 
ratings pursuant to Esteban.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

8.  The RO should readjudicate the 
veteran's claim of whether there was CUE 
in prior rating decisions assigning 
disability ratings for residuals of a 
right hand and wrist injury taking into 
consideration the square inch/square 
centimeter measurements of the veteran's 
third degree burn scarring of the right 
hand and wrist under the criteria in 
effect in March 1980 and also taking into 
consideration whether the RO committed 
error by not assigning separate ratings 
for the veteran's functional impairment 
to include limitation of motion of the 
right wrist, right hand, right fingers as 
well as neurological involvement of the 
radial nerve, based on the service 
medical records and the February 1980 VA 
examination.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


 

